ON REHEARING.
Rehearing was granted herein. Plaintiff's contention is the court was in error in saying: "Plaintiff would not have been injured had not the driver of the Ladd automobile shifted gears and accelerated his engine speed, the automobile gaining momentum from the rear wheels being on the gravel, and whipping his car around so as to head it in the opposite direction."Hale v. Cooper, ante, 350.
Plaintiff, in her original brief, says: "The Ladd car skidded back and forth across the pavement three times and was almost stopped when Mr. Ladd, after shifting gears, tried to propel the car back again to the south side."
I see no reason for changing the conclusion arrived at when the case was here before.
NORTH, FEAD, and EDWARD M. SHARPE, JJ., concurred with POTTER, C.J.